Filed pursuant to Rule 497(e) File Nos. 811-22852, 333-189250 LOEB KING ALTERNATIVE STRATEGIES FUND LOEB KING ASIA FUND each a series of Loeb King Trust (together, the “Funds”) January 27, 2015 Supplement to the Summary Prospectus, Prospectus and Statement of Additional Information (“SAI”) each dated December 19, 2014, as supplemented January 13, 2015 The Board of Trustees (the “Board”) of Loeb King Trust (the “Trust”) has adopted a plan to close and liquidate the Funds. Acting on a recommendation from Carl M. Loeb Advisory Partners L.P., the Funds’ investment adviser (the “Adviser”), the Board concluded that it would be in the best interests of each Fund and its shareholders that the Funds be closed and liquidated as series of the Trust.The Funds are expected to be closed and liquidated on February 25, 2015 (the “Liquidation Date”). Prior to the respective Fund’s Liquidation Date, you may redeem your shares, including reinvested distributions, in accordance with the Funds’ Prospectus. As is the case with any redemption of Fund shares, redemption proceeds will generally be subject to federal and, as applicable, state and local income taxes if the redeemed shares are held in a taxable account and the liquidation proceeds exceed your adjusted basis in the shares redeemed. If the redeemed shares are held in a qualified retirement account, such as an IRA or 401(k), the liquidation proceeds may not be subject to current income taxation under certain conditions. You should consult with your tax advisor for further information regarding the federal, state and/or local income tax consequences of this liquidation that are relevant to your specific situation. Please refer to the “Distributions and Taxes” section in the Prospectus for general information. ANY SHAREHOLDERS WHO HAVE NOT REDEEMED THEIR SHARES OF A FUND PRIOR TO THE FUND’S LIQUIDATION DATE WILL HAVE THEIR SHARES AUTOMATICALLY REDEEMED AS OF THAT DATE, AND PROCEEDS, SUBJECT TO ANY REQUIRED WITHHOLDINGS, WILL BE SENT TO THE ADDRESS OF RECORD. IF YOU HAVE QUESTIONS OR NEED ASSISTANCE, PLEASE CONTACT YOUR FINANCIAL ADVISOR DIRECTLY OR THE FUNDS AT 1-855-722-4550. IMPORTANT INFORMATION FOR RETIREMENT PLAN INVESTORS If you are a retirement plan investor, you should consult your tax advisor regarding the consequences of a redemption of Fund shares. If you receive a distribution from an Individual Retirement Account or a Simplified Employee Pension (SEP) IRA, you must roll the proceeds into another Individual Retirement Account within sixty (60) days of the date of the distribution to avoid having to include the distribution in your taxable income for the year. If you receive a distribution from a 403(b)(7) Custodial Account (Tax-Sheltered account) or a Keogh Account, you must roll the distribution into a similar type of retirement plan within sixty (60) days to avoid disqualification of your plan and the severe tax consequences that it can bring. If you are the trustee of a Qualified Retirement Plan, you may reinvest the money in any way permitted by the plan and trust agreement. Please retain this Supplement with your Summary Prospectus, Prospectus and SAI.
